Citation Nr: 0029622	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  96-29 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the veteran submitted a timely substantive appeal 
from a November 1997 rating decision denying service 
connection for diabetes mellitus and pancreatitis claimed as 
secondary to service-connected hypertension.

2.  Whether the veteran submitted a timely notice of 
disagreement (NOD) from a February 1998 rating decision 
denying service connection for glaucoma claimed as secondary 
to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


INTRODUCTION

The appellant served on active duty from January 1957 to 
January 1972.

The issue of whether the veteran submitted a timely 
substantive appeal as to a claim for service connection for 
diabetes mellitus and pancreatitis claimed as secondary to 
service-connected hypertension arose from a November 1997 
rating decision of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).  The issue of 
whether the veteran submitted a timely notice of disagreement 
(NOD) as to a claim for service connection for glaucoma 
claimed as secondary to service-connected hypertension arose 
from a February 1998 rating decision.  This case was remanded 
by the Board of Veterans' Appeals (Board) in December 1999 
for due process reasons.


FINDINGS OF FACT

1.  A written statement prepared by the veteran's 
representative and dated in September 1999 cannot be 
construed as a timely substantive appeal as to the issue of 
entitlement to service connection for diabetes mellitus and 
pancreatitis claimed as secondary to service-connected 
hypertension.

2.  The veteran did not file a timely substantive appeal with 
respect to the claim for entitlement to service connection 
for diabetes mellitus and pancreatitis claimed as secondary 
to service-connected hypertension.

3.  A written statement prepared by the veteran's 
representative and dated in September 1999 cannot be 
construed as a timely NOD as to the issue of entitlement to 
service connection for glaucoma claimed as secondary to 
service-connected hypertension.

4.  The veteran did not file a timely NOD with respect to the 
claim for entitlement to service connection for glaucoma 
claimed as secondary to service-connected hypertension.


CONCLUSIONS OF LAW

1.  A timely substantive appeal of the claim of entitlement 
to service connection for diabetes mellitus and pancreatitis 
claimed as secondary to service-connected hypertension was 
not filed, and the Board lacks jurisdiction to consider that 
issue.  38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), 7108 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 20.202, 20.203 
(2000).

2.  A timely NOD of the claim of entitlement to service 
connection for glaucoma claimed as secondary to service-
connected hypertension was not filed, and the Board lacks 
jurisdiction to consider that issue. 38 U.S.C.A. §§ 7104(a), 
7105(a), 7105(b)(1), 7108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.101(a), 20.200, 20.201 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issues of entitlement 
to service connection for (1) diabetes mellitus and 
pancreatitis and (2) glaucoma, both claimed as secondary to 
service-connected hypertension.

In the December 1999 Board remand, the veteran and his 
representative were given notice that the Board was going to 
consider whether the NOD (as to the glaucoma claim) and the 
substantive appeal (as to the diabetes mellitus and 
pancreatitis claim) were timely with respect to these claims 
and were given an opportunity to request a hearing or present 
argument related to these issues.  See 38 C.F.R. §§ 20.203, 
20.302 (2000); Marsh v. West, 11 Vet. App. 468 (1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The subsequent 
March 2000 Supplemental Statement of the Case (SSOC), issued 
to the veteran, provided him notice of the regulations 
pertinent to the issues of timeliness of NODs and substantive 
appeals.  The veteran did not request a hearing, nor did he 
or his representative submit any argument concerning the 
timeliness of his NOD or substantive appeal.  Thus, the Board 
concludes that its consideration of these issues does not 
violate his procedural rights.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).

In order to perfect an appeal of an adverse determination by 
the VA, governing statutory and regulatory provisions require 
the submission, following an adverse rating action and 
adequate notice thereof, of a notice of disagreement and, 
following issuance of a statement or supplemental statement 
of the case, an adequate substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 (2000).

As regards the diabetes mellitus and pancreatitis claim, in 
November 1997, the RO denied the claim.  The veteran was 
notified of his appellate rights, and he filed an NOD in 
January 1998.  A statement of the case (SOC) was issued in 
April 1998. In the April 1998 SOC, the RO informed the 
appellant that he must file his substantive appeal as to this 
claim within 60 days from the date of the letter or within 
the remainder, if any, of the one-year period from the date 
of the rating decision.  In September 1999, the appellant's 
representative submitted a VA Form 646, Statement of 
Accredited Representation in Appealed Case, in which was 
included, as being on appeal, the diabetes mellitus and 
pancreatitis claim.

Under pertinent statutory provisions, a claimant must file a 
timely and adequate substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000); 
see Roy v. Brown, 5 Vet. App. 554 (1993).  A substantive 
appeal consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2000).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(2000).  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  The Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  Id.  The 
substantive appeal must be filed within a year of notice of 
the adverse rating action, or within 60 days of the issuance 
of the SOC, whichever is longer.  38 U.S.C.A. § 7105(b)(1), 
(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (2000).  

In this case, the veteran's representative addressed the 
diabetes mellitus and pancreatitis issue in a written 
statement dated in September 1999, which could liberally be 
construed as setting forth allegations of error.  However, if 
that document was intended by the representative as a 
substantive appeal, it was filed long after the expiration of 
the appeal period in November 1998, which was one year from 
the date he was informed of the November 1997 rating decision 
denying the claim.  This is the later date between the 60-day 
period following the issuance of the statement of the case 
and the one-year period following the issuance of the rating 
decision. See 38 C.F.R. § 20.302(b) (1999).  Therefore, the 
representative's statement cannot be accepted as a timely 
substantive appeal.  See 38 U.S.C.A. § 7105(b)(1) (West 
1991); 38 C.F.R. § 20.302(b) (2000).

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been a timely appeal of the diabetes mellitus and 
pancreatitis issue, so any purported appeal is not in 
conformity with the law.  Therefore, the appeal was not 
perfected, and the Board is without jurisdiction to 
adjudicate this claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), 7108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.101(a), 20.200, 20.202 (2000); YT v. Brown, 9 Vet. App. 
195 (1996).

As regards the glaucoma claim, in February 1998, the RO 
denied the claim.  The veteran was notified of his appellate 
rights in March 1998.  In September 1999, the appellant's 
representative submitted a VA Form 646, Statement of 
Accredited Representation in Appealed Case, in which was 
included, as being on appeal, the glaucoma claim.

Under pertinent statutory provisions, a claimant must file a 
timely NOD to initiate an appeal.  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. § 20.200 (2000).  An NOD must be filed 
within one year from the date that the agency of original 
jurisdiction, the RO here, mails the notice of the 
determination.  38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. 
§ 20.302(a) (2000).  

Thus, the veteran must have submitted an NOD by March 1999, 
which was one year from the date he was informed of the 
February 1998 rating decision that denied entitlement to 
service connection for glaucoma.  See 38 C.F.R. § 20.302(a) 
(2000).  Therefore, the representative's September 1999 
statement cannot be accepted as a timely NOD.  38 U.S.C.A. 
§ 7105(b) (West 1991); 38 C.F.R. § 20.302(a) (2000).

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been a timely NOD of the glaucoma issue, so any purported 
appeal is not in conformity with the law.  Therefore, the 
appeal was not properly initiated, and the Board is without 
jurisdiction to adjudicate this claim.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(b)(1), 7108 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.101(a), 20.200, 20.201 (2000).


ORDER

The veteran having failed to perfect an appeal through filing 
of a timely substantive appeal, the claim of entitlement to 
service connection for diabetes mellitus and pancreatitis 
claimed as secondary to service-connected hypertension is 
dismissed.

The veteran having failed to initiate an appeal through 
filing of a timely NOD, the claim of entitlement to service 
connection for glaucoma claimed as secondary to service-
connected hypertension is dismissed.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


